DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a non-final, first office action on the merits on patent application 16900329, attorney docket 1012-2756 / 2018P51888 US. Application is assigned an effective filing date of 06/13/2019 based on EPO application 19179969.1 filing date, and applicant is Infineon Technologies Austria AG.  Applicant’s election without traverse of Invention I, claims 1-13 in the reply filed on 12/9/2021 is acknowledged. Claims 14-15 have been withdrawn from consideration. Claims  1-13 are pending and are considered below. Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or make obvious a method of forming a plurality of transistors that includes forming inner and edge doping regions of a dopant and diffusing the dopant in a single thermal process where the dopant diffuses at different rates or to different lengths at the edge and inner regions.
Claims 2-13 depend from claim 1 and include the same novel method.





EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 14-15 directed to an invention non-elected without traverse.  Accordingly, claims 14 and 15 been cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN A BODNAR/Examiner, Art Unit 2893